DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed on February 20, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 7-10 and 20 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by  Benz et al (DE 3832227; hereinafter Benz; cited in the IDS).
	Regarding claim 1, Benz discloses a sealing device (see figure 1) for feeding through at least one filament, the sealing device (see figure 1) comprising:  a one-piece housing (1, see figures 1, 4 and 7), the one-piece housing including a seal block compartment (see figures 1, 4 and 7) having an open top face and being laterally bounded by a front wall and an opposing back wall and by a first side face and an opposing second side face, wherein the front wall includes a front face that projects outwardly from the front wall, the front face being parallel to the front wall, the front face including a slot aligned 
Regarding claim 7, Benz discloses the sealing device (see figure 1), wherein the front face and the back wall each includes at least two slots and wherein the at least two slots in the front face and back wall are parallel (see figures 1, 4 and 6).
	Regarding claim 8, Bentz discloses the sealing device (see figure 1), wherein the seal block (4) comprises a conformingly sealable material (paragraph 0025).
	Regarding claim 9, Bentz discloses the sealing device (see figure 1), wherein seal block (4) is compressed by the first side face and the opposing second side face bounding the seal block compartment (the seal block is compressed by walls when a cable is inserted).
Regarding claim 10, Bentz discloses the sealing device (see figure 1), wherein seal block (4) is compressed only by the first side face and the opposing second side face of the seal block compartment (see figure 1).
	Regarding claim 20, Bentz discloses a sealing device (see figure 1) for feeding through at least one filament, the sealing device (see figure 1) comprising: a one-piece housing (1) , the one-piece housing (1) including a seal block compartment, having an open top face and being laterally bounded by a front wall and an opposing back wall and by a  first side face and an opposing second side face (see figures 1, 4 and 6), wherein .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 11, 12 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benz et al (DE 3832227; hereinafter Benz; cited in the IDS) in view of Holman et al (US 7,355,130; hereinafter Holman).
	Regarding claim 5, Benz discloses the claimed invention except for the sealing device, wherein each of the front wall, the back wall, first side face and second side 
	Regarding claim 11, Benz discloses a system (see figure 1) comprising: a one-piece housing (1) within the housing-receiving slot, the one-piece housing (1) including a seal block compartment (see figures 1, 4 and 7), having an open top face and being laterally bounded by a front wall and an opposing back wall and by a first side face and an opposing second side face, the front wall including a front face that projects outwardly from the front wall, the front face aligned with the front wall bounding the housing-receiving slot of the box (see figures 1, 4 and 7), the front face including a slot aligned with a corresponding slot on the back wall of the one-piece housing (1); and a one-piece seal 
	Regarding claim 12, the modified Bentz discloses the system (see figure 1), wherein the box (66; as taught by Holman) has a plurality of housing-receiving slots (see figure 9).

	Regarding claim 18,  Bentz discloses the system (see figure 1), wherein the front face and the back wall of the one-piece housing  (1) each includes at least two slots (see figures 1 and 4) and wherein the at least two slots in the front face and back wall or the one-piece housing are parallel (see figures 1 and 4).
.

Allowable Subject Matter
Claims 2-4, 6 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 2-4, 6 and 13-16 are:
Regarding claims 2-4, the prior art does not teach or fairly suggest in combination with the other claimed limitations the sealing device, wherein the one-piece housing further includes a stabilizing fin that projects outwardly from the front face in an orientation that is aligned parallel to the slot of the front face.
Regarding claim 6, the prior art does not teach or fairly suggest in combination with the other claimed limitations the sealing device  wherein the slot of the front face has a first width and wherein the corresponding slot on the back wall has a second width that is wider than the first width.
Regarding claim 13, the prior art does not teach or fairly suggest in combination with the other claimed limitations the sealing device wherein the one-piece housing further includes a stabilizing fin that projects outwardly from the front face in an orientation that is aligned parallel to the slot of the front face.

These limitations are found in claims 2-4, 6 and 13-16, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andresen et al (US 9,350,152), Krager et al (US 9,142,946), Castrale et al (US 7,930,800), Damm et al (US 6,118,076), Birmingham et al (US 5,783,776), Claessens (US 10,186,853) and Karlsson (US 10,622,795) disclose a sealing device. 

7.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


April 9, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848